UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7895



RICKY M. WATSON,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-01-13-2)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky M. Watson, Appellant Pro Se. Donald Eldridge Jeffrey, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky M. Watson seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 2001).    Watson’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate judge

recommended that relief be denied and advised Watson that failure

to file timely objections to this recommendation could waive appel-

late review of a district court order based upon the recom-

mendation.    Despite this warning, Watson failed to object to the

magistrate judge’s recommendation; instead, he filed a notice of

appeal.*

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).    Watson has waived appellate review by

failing to file objections after receiving proper notice.       We

accordingly deny a certificate of appealability, deny Watson’s

motion for appointment of counsel, and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions


     *
       We have jurisdiction over the appeal because the district
court subsequently entered a final order. See Equipment Finance
Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48 (4th
Cir. 1992).


                                 2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3